DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted on 12/02/2021, 04/15/2022, 06/15/2022, and 07/28/2022 have been considered and made of record by the examiner.
 Terminal Disclaimer
The terminal disclaimer filed on 08/05/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Blake Kumabe on 08/08/2022.
The application has been amended as follows: 
In claim 3, line 6, “responder device,” is replaced by responder device, and 
Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance:
As to claims 1-6, a comprehensive search of prior art of record failed to show either alone or in combination a responder device that supports a single user (SU) multiple input multiple output (MIMO) operation, comprising: a reception circuit which, in operation, receives from an initiator device a MIMO beamforming (BF) setup frame including a non-reciprocal/reciprocal MIMO phase field that indicates which of a non-reciprocal MIMO phase and a reciprocal MIMO phase is applied to SU- MIMO BF training, and receives from the initiator device a plurality of first beam refinement protocol (BRP) signals for training transmit sectors that are to be used for MIMO transmission by the initiator device; and a transmission circuit which, in operation and in a case where the non- reciprocal/reciprocal MIMO phase field indicates that the reciprocal MIMO phase is applied, transmits to the initiator device, during the reciprocal MIMO phase, a first MIMO BF feedback frame including feedback information for the plurality of first BRP signals without transmission of BRP signals to the initiator device during the reciprocal MIMO phase.
As to claims 7-12, a comprehensive search of prior art of record failed to show either alone or in combination a communication method for a responder device that supports a single user (SU)-multiple input multiple output (MIMO) operation, the communication method comprising: receiving from an initiator device a MIMO beamforming (BF) setup frame including a non-reciprocal/reciprocal MIMO phase field that indicates which of a non-reciprocal MIMO phase and a reciprocal MIMO phase is applied to SU-MIMO BF training, and, receiving from the initiator device a plurality of first beam refinement protocol (BRP) signals for training transmit sectors that are to be used for MIMO transmission by the initiator device; and in a case where the non-reciprocal/reciprocal MIMO phase field indicates that the reciprocal MIMO phase is applied, transmitting to the initiator device, during the reciprocal MIMO phase, a first MIMO BF feedback frame including feedback information for the plurality
of first BRP signals without transmission of BRP signals to the initiator device during the reciprocal MIMO phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0044724 and US 2020/0382185.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632